DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed 05/05/2021. Claim 7 is previously canceled and Claims 9-12 are currently cancelled. Claims 1-6 and 8 are pending for examination.

Response to Arguments
2.	Applicant’s arguments filed on 05/05/202, with respect to the amended limitations of claims 1, 5, 6 and 8 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Haim (US 2012/0178494 A1) and KO (US 2015/0365831 A1).

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
  

4.   Claim 1, 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yi_1 (US 2016/0150485 A1) {Patented as US 9992755 B2} in view of Yang (US 2011/0312366 A1), in view of Haim (US 2012/0178494 A1), further in view of KO( US 2015/0365831 A1)

Regarding claim 1, Yi_1 teaches a terminal (UE) that communicates by using a plurality of cell groups in dual connectivity (DC) ([0020]; [0069]; Fig. 6), comprising:
	a processor that generates PH reports, including a PH (Power Headroom) of every cell (PCell and SCell) forming the cell groups in the DC ([0020]; [0069]) ( [0010], processor generates PHR MAC CE (Power Headroom Reporting MAC Control Element) {i.e. PHR reports} for activated cells {1st cell, PCell and 2nd Cell, SCell -See [0009]; [0018]- i.e. cell groups }, and to transmit power headroom reporting; wherein the generated PHR includes PH for the first cell  and PH for the second cell.) (Hence processor of UE, generates PH reports, including PH of every cell forming cell groups in DC.); and
	a transmitter that transmits the PH reports ( [0020]; [0010], transmit {via transmitter –see [0168]} power headroom reporting.) generated for each cell (PCell and SCell) group ( [0010]; PH reports generated for cell groups.) in the DC ([0020];[0069])(Hence transmitter of UE, transmits PH reports generated for cell groups, in DC.),
	Yi_1 does not teach wherein a PH report which the transmitter transmits in a given cell group in the DC includes a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth.
	However, in an analogous art, Yang teaches wherein a PH report which the transmitter transmits in a given cell group (CC2) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.), includes a PH that pertains to another cell group (CCI) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.) and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth (Fig.2; [0044]; [0037], PHR of one component carrier (CC1) is transmitted {it is obvious there is a transmitter to transmit} on another uplink component carrier(CC2); wherein [0039], the power headroom reporting for both component carriers is transmitted in the PUSCH of the second component carrier, CC2. Fig. 1, 2; whether the value of PUSCH denotes bandwidth information for the PHR-related component carrier (CC2) {see [0041].}.)(Hence PH report in CC2 includes PH report of CC1, in DC and that does not relay on PUSCH of CC1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of YI_1 to provide power headroom reporting method for determining Yang; [0060])
Yi_1- Yang does not teach wherein the processor calculates the PH included in the PH report which the transmitter transmits in the given CG, using an uplink transmission timing of a cell belonging to the given cell group, and 
However, in an analogous art, Haim teaches wherein the processor (processor 118 of WTRU –Fig. 1B; [0043]) calculates (Compute) (WTRU 102 computes-see [0563]) the PH (real PH) included in the PH report (PHR) which the transmitter transmits in the given CG, using an uplink transmission timing (TTI) of a cell (CC) belonging to the given cell group ( [0504],  WTRU 102 sends a PHR with a real PH for one or more CCs in a group; [0495].) ([0163], PHR is sent {via transmit unit-see [0705]} by WTRU 102, the PHR includes a real PH for each active CC that has a UL grant (e.g., actual resources assigned-PUCCH resources-see [0178]) in the TTI. A real PH is computed {by WTRU 102-see [0563]} using the parameters associated with the grant {i.e. TTI-also [0178]}) (Hence WTRU computes real PH of PHR that transmits in a CG, using uplink TTI of a CC of the CG.) , and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Haim and apply them on the teaching of YI_- Yang to provide a method for managing a power headroom report (PHR) associated with a WTRU in a communication system (Haim; [0004]).
Yi_1- Yang- Haim does not teach wherein the uplink transmission timing is a whole or a part of uplink subframes of a particular cell belonging to the given cell group.
However, in an analogous art, Ko teaches wherein the uplink transmission timing is a whole or a part of uplink subframes (see Fig. 12-down two-wherein uplink transmission timing is a part of UL subframe; [0304]) of a particular cell belonging to the given cell group( each cell group is configured to use its predetermined subframes-[0189]. Thus UL subframes belonging to cell group.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of KO and apply them on the teaching of YI_- Yang- Haim to provide a method for efficiently supporting user data traffic that explosively increases in a cellular network, a method of densely installing a larger number of small cells with reduced sizes (KO; [0004]).

Regarding claim 5, Yi_1 teaches a base station (eNB-Fig. 17; [0166]) that communicates with a terminal by using a predetermined cell group in dual connectivity (DC) ([0020]; [0069]), the terminal communicating by using a plurality of cell groups in the DC, the base station comprising:
	a receiver (Receiver 135-Fig. 17) that receives PH reports, which include a PH (Power Headroom) of every cell (PCell and SCell) forming the cell groups in the DC([0020]; [0069]) ( [0010], processor of UE generates PHR MAC CE (Power Headroom Reporting MAC Control Element) {i.e. PHR reports} for activated cells {1st cell, PCell and 2nd Cell, SCell -See [0009]; [0018]- i.e. cell groups }, and to transmit power headroom reporting; wherein the generated PHR includes PH for the first cell  and PH for the second cell; wherein [0169], a receiver (135) of eNB configured to .)(Hence receiver of eNB receives PH reports, including PH of every cell forming cell groups in DC.); and 
	a processor (110-Fig. 17) that controls (110 control-[0167]) uplink transmission power of the terminal based on the PH reports ( [0006], eNB controls data reception from UE; wherein [0098], power headroom is fed back from the terminal to the eNodeB, when the terminal is scheduled to transmit on the UL-SCH {power for UL-SCH transmission-[0097]}.
	Yi_1 does not teach wherein the PH reports include a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth.
	However, in an analogous art, Yang teaches wherein the PH reports includes a PH that pertains to another cell group (CCI) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.) and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth (Fig.2; [0044]; [0037], PHR of one component carrier (CC1) is transmitted {it is obvious there is a transmitter to transmit} on another uplink component carrier(CC2); wherein [0039], the power headroom reporting for both component carriers is transmitted in the PUSCH of the second component carrier, CC2. Fig. 1, 2; whether the value of PUSCH denotes bandwidth information for the PHR-related component carrier (CC2) { see .)(Hence PH report in CC2 includes PH report of CC1, in DC and that does not relay on PUSCH of CC1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of YI_1 to provide power headroom reporting method for determining PUSCH parameter value, which may then be used in the PHR calculation in an LTE (latest release-[0002]) system, to support seamless uplink power control and resource scheduling in a robust way. (Yang; [0060])
Yi_1- Yang does not teach wherein the PH included in the PH report is calculated using an uplink transmission timing of a cell belonging to the given cell group, and 
However, in an analogous art, Haim teaches wherein the PH (real PH) included in the PH report (PHR) is calculated using an uplink transmission timing (TTI) of a cell (CC) belonging to the given cell group ( [0504],  WTRU 102 sends a PHR with a real PH for one or more CCs in a group; [0495].) ( [0163], PHR is sent {via transmit unit-see [0705]} by WTRU 102, the PHR includes a real PH for each active CC that has a UL grant (e.g., actual resources assigned-PUCCH resources-see [0178]) in the TTI. A real PH is computed {by WTRU 102-see [0563] } using the parameters associated with the grant {i.e. TTI-also [0178]}) (Hence WTRU computes real PH of PHR that transmits in a CG, using uplink TTI of a CC of the CG.) , and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Haim and apply them YI_- Yang to provide a method for managing a power headroom report (PHR) associated with a WTRU in a communication system (Haim; [0004]).
Yi_1- Yang- Haim does not teach wherein the uplink transmission timing is a whole or a part of uplink subframes of a particular cell belonging to the given cell group.
However, in an analogous art, Ko teaches wherein the uplink transmission timing is a whole or a part of uplink subframes (see Fig. 12-down two-wherein uplink transmission timing is a part of UL subframe; [0304]) of a particular cell belonging to the given cell group( each cell group is configured to use its predetermined subframes-[0189]. Thus UL subframes belonging to cell group.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of KO and apply them on the teaching of YI_- Yang- Haim to provide a method for efficiently supporting user data traffic that explosively increases in a cellular network, a method of densely installing a larger number of small cells with reduced sizes (KO; [0004]).

Regarding claim 6, Yi_1 teaches a radio communication method for a terminal that communicates by using a plurality of cell groups in dual connectivity (DC) ([0020]; [0069]), the radio communication method comprising the steps of:
	generating PH reports, including a PH (Power Headroom) of every cell (PCell and SCell) forming the cell groups in the DC ([0020]; [0069]) ( [0010], processor generates PHR MAC CE (Power Headroom Reporting MAC Control Element) {i.e. PHR reports} for activated cells {1st cell, PCell and 2nd Cell, SCell -See [0009]; [0018]- i.e. cell groups }, and to transmit power headroom reporting; wherein the .) (Hence processor of UE, generates PH reports, including PH of every cell forming cell groups in DC.); and
	transmitting the PH reports ( [0020]; [0010], transmit {via transmitter –see [0168]} power headroom reporting.) generated for each cell (PCell and SCell) group ( [0010]; PH reports generated for cell groups.) in the DC ([0020]; [0069])(Hence transmitter of UE, transmits PH reports generated for cell groups, in DC.),
	Yi_1 does not teach wherein a PH report transmitted in a predetermined cell group in the DC includes a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth.
	However, in an analogous art, Yang teaches wherein a PH report transmitted in a predetermined cell group (CC2) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.), includes a PH that pertains to another cell group (CCI) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.) and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth (Fig.2; [0044]; [0037], PHR of one component carrier (CC1) is transmitted {it is obvious there is a transmitter to transmit} on another uplink component carrier(CC2); wherein [0039], the power headroom reporting for both component carriers is transmitted in the PUSCH of the second component carrier, CC2. Fig. 1, 2; whether the value of PUSCH denotes bandwidth information for the PHR-related component carrier (CC2) { see .)(Hence PH report in CC2 includes PH report of CC1, in DC and that does not relay on PUSCH of CC1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of YI_1 to provide power headroom reporting method for determining PUSCH parameter value, which may then be used in the PHR calculation in an LTE (latest release-[0002]) system, to support seamless uplink power control and resource scheduling in a robust way. (Yang; [0060])
Yi_1- Yang does not teach wherein the PH included in the PH report transmitted in the given CG is calculated using an uplink transmission timing of a cell belonging to the given cell group, and 
However, in an analogous art, Haim teaches wherein the PH (real PH) included in the PH report (PHR) transmitted in the given CG is calculated using an uplink transmission timing (TTI) of a cell (CC) belonging to the given cell group ( [0504],  WTRU 102 sends a PHR with a real PH for one or more CCs in a group; [0495].) ( [0163], PHR is sent {via transmit unit-see [0705]} by WTRU 102, the PHR includes a real PH for each active CC that has a UL grant (e.g., actual resources assigned-PUCCH resources-see [0178]) in the TTI. A real PH is computed {by WTRU 102-see [0563] } using the parameters associated with the grant {i.e. TTI-also [0178]}) (Hence WTRU computes real PH of PHR that transmits in a CG, using uplink TTI of a CC of the CG.) , and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Haim and apply them YI_- Yang to provide a method for managing a power headroom report (PHR) associated with a WTRU in a communication system (Haim; [0004]).
Yi_1- Yang- Haim does not teach wherein the uplink transmission timing is a whole or a part of uplink subframes of a particular cell belonging to the given cell group.
However, in an analogous art, Ko teaches wherein the uplink transmission timing is a whole or a part of uplink subframes (see Fig. 12-down two-wherein uplink transmission timing is a part of UL subframe; [0304]) of a particular cell belonging to the given cell group( each cell group is configured to use its predetermined subframes-[0189]. Thus UL subframes belonging to cell group.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of KO and apply them on the teaching of YI_- Yang- Haim to provide a method for efficiently supporting user data traffic that explosively increases in a cellular network, a method of densely installing a larger number of small cells with reduced sizes (KO; [0004]).

Regarding claim 8, Yi_1 teaches a radio communication system comprising:
	a terminal that communicates by using a plurality of cell groups in dual connectivity (DC) ([0069]); and
	a base station that communicates with the terminal by using a given cell group in the DC ([0069]);
	the terminal(UE) comprising: 
	a processor that generates PH reports, including a PH (Power Headroom) of every cell (PCell and SCell) forming the cell groups in the DC ([0020]; [0069]) ( st cell, PCell and 2nd Cell, SCell -See [0009]; [0018]- i.e. cell groups }, and to transmit power headroom reporting; wherein the generated PHR includes PH for the first cell  and PH for the second cell.) (Hence processor of UE, generates PH reports, including PH of every cell forming cell groups in DC.); and
	a transmitter that transmits the PH reports ( [0020]; [0010], transmit {via transmitter –see [0168]} power headroom reporting.) generated for each cell (PCell and SCell) group ( [0010]; PH reports generated for cell groups.) in the DC ([0020]; [0069])(Hence transmitter of UE, transmits PH reports generated for cell groups, in DC.),
	Yi_1 does not teach wherein a PH report which the transmitter transmits in a given cell group in the DC includes a PH that pertains to another cell group in the DC and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth.
	However, in an analogous art, Yang teaches wherein a PH report which the transmitter transmits in a given cell group (CC2) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.), includes a PH that pertains to another cell group (CCI) in the DC (in Carrier aggregation feature of latest release (i.e. 12) of the LTE standard-[0002]; [0003]-official notice, anybody skill in the art knows that LTE release 12 deals with DC/inter-eNB CA.) and that does not rely on a PUSCH (Physical Uplink Shared Channel) bandwidth (Fig.2; [0044]; [0037], PHR of one component carrier (CC1) is transmitted {it is obvious .)(Hence PH report in CC2 includes PH report of CC1, in DC and that does not relay on PUSCH of CC1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Yang and apply them on the teaching of YI_1 to provide power headroom reporting method for determining PUSCH parameter value, which may then be used in the PHR calculation in an LTE (latest release-[0002]) system, to support seamless uplink power control and resource scheduling in a robust way. (Yang; [0060])
Yi_1- Yang does not teach wherein the processor calculates the PH included in the PH report which the transmitter transmits in the given CG, using an uplink transmission timing of a cell belonging to the given cell group, and 
However, in an analogous art, Haim teaches wherein the processor (processor 118 of WTRU –Fig. 1B; [0043]) calculates (Compute) (WTRU 102 computes-see [0563]) the PH (real PH) included in the PH report (PHR) which the transmitter transmits in the given CG, using an uplink transmission timing (TTI) of a cell (CC) belonging to the given cell group ( [0504],  WTRU 102 sends a PHR with a real PH for one or more CCs in a group; [0495].) ( [0163], PHR is sent {via transmit unit-see [0705]} by WTRU 102, the PHR includes a real PH for each active CC that has a UL grant (e.g., actual resources assigned-PUCCH resources-see [0178]) in the TTI. A ) (Hence WTRU computes real PH of PHR that transmits in a CG, using uplink TTI of a CC of the CG.) , and
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Haim and apply them on the teaching of YI_- Yang to provide a method for managing a power headroom report (PHR) associated with a WTRU in a communication system (Haim; [0004]).
Yi_1- Yang- Haim does not teach wherein the uplink transmission timing is a whole or a part of uplink subframes of a particular cell belonging to the given cell group.
However, in an analogous art, Ko teaches wherein the uplink transmission timing is a whole or a part of uplink subframes (see Fig. 12-down two-wherein uplink transmission timing is a part of UL subframe; [0304]) of a particular cell belonging to the given cell group( each cell group is configured to use its predetermined subframes-[0189]. Thus UL subframes belonging to cell group.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of KO and apply them on the teaching of YI_- Yang- Haim to provide a method for efficiently supporting user data traffic that explosively increases in a cellular network, a method of densely installing a larger number of small cells with reduced sizes (KO; [0004]).

5.   Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yi_1 (US 2016/0150485 A1) {Patented as US 9992755 B2} in view of Yang (US 20110312366 A1), in view of Haim (US 2012/0178494 A1), in view of KO (US 2015/0365831 A1),
further in view of Kim (US 2012/0207112 A1). 

Regarding claim 2, Yi _1 teaches a method for UE to generate a PH report including PH of cell groups.
Yi_1- Yang- Haim does not teach wherein the PH that does not rely on the PUSCH bandwidth is a PH that is calculated based on an assumption that the PUSCH bandwidth is one resource block.
However, in an analogous art, Kim teaches wherein the PH that does not rely on the PUSCH bandwidth is a PH that is calculated based on an assumption that the PUSCH bandwidth is one resource block ( [0080], In PHR, UE sets the V bit to another value (e.g. 1) if the UE calculates the PH (i.e., number of RBs=1) because of no real PUSCH transmission in the corresponding cell. Hence the PH that does not rely upon PUSCH is calculated on an assumption that PUSCH is 1 RB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Kim and apply them on the teaching of Yi_1 – Yang- Haim to provide the Power Headroom Report method to report the UE's Power Headroom per cell efficiently in the system operating in Carrier Aggregation mode. (Kim; [0127])

6.   Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yi_1 (US 2016/0150485 A1) {Patented as US 9992755 B2} in view of Yang (US 20110312366 A1), in view of Haim (US 2012/0178494 A1), in view of KO ( US 2015/0365831 A1),  further in view of YI_2 (US 2016/ 0198421 A1).

Regarding claim 3, Yi_1 teaches a method for UE to generate a PH report including PH of cell groups.
Yi_1- Yang- Haim does not teach wherein the PH report which the transmitter transmits in the given cell group includes PHs of all activated cells.
However, in an analogous art, YI_2 teaches wherein the PH report (PHR) which the transmission section transmits in the given(1st) cell (carrier) group includes PHs of all activated cells (carriers)( [0140], S100, UE transmits {inherently, there is a transmission section to transmit} a first PHR for a first carrier group include a PHR for PUSCH transmission (i.e., type 1 PHR){i.e. type 1 PH for carriers-see [0105]; [0139]} and a PHR for PUCCH transmission (i.e., type 2 PHR){i.e. type 2 PH for carriers-see [0105]; [0139]}.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of YI_2 and apply them on the teaching of Yi_1- Yang- Haim to provide method enables transmitting the PHR in a wireless communication system by a UE in an efficient manner (YI; [0008]).

7.   Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yi_1 (US 2016/0150485 A1) {Patented as US 9992755 B2} in view of Yang (US 20110312366 A1), in view of Haim (US 2012/0178494 A1), in view of KO (US 2015/0365831 A1), further in view of Hirata (US 2014/0135049 A1).

Regarding claim 4, Yi_1 teaches a method for UE to generate a PH report including PH of cell groups.
Yi_1- Yang- Haim does not teach wherein the plurality of cell groups are comprised of cells formed by mutually varying radio base stations.
However, in an analogous art, Hirata teaches wherein the plurality of cell groups (group A and B-see Fig. 1) are comprised of cells (Pico cells) formed by mutually varying radio base stations (20 sub) ( Fig. 1; [0041]; [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Hirata and apply them on the teaching of Yi_1- Yang- Haim to provide communication system excellent frequency usage efficiency in accordance with interference source information and the like indicating a status of inter-cell interference measured at each cell. (Hirata; [0009]); 

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439.  The examiner can normally be reached on Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 



/MEHEDI S ALEY/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415